         Case 1:20-cv-00936-CG Document 19 Filed 04/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KATHY OLIVAS,

                     Plaintiff,

v.                                                             No. CV 20-936 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Motion for Extension of Time to File Answer (the “Motion”), (Doc. 18), filed March 31,

2021. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until March 31, 2021,

to file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
